



Exhibit 10.1
KIMBALL INTERNATIONAL, INC.
2016 ANNUAL CASH INCENTIVE PLAN
Background. Your Board believes that the long-term success of your Company
depends, in part, on its ability to recruit and retain outstanding individuals
as employees and to furnish these employees maximum incentive to improve
operations and increase profits. Your Board also believes it is important to
align compensation of officers and eligible employees with the interests of
Share Owners. In accordance with this belief, your Board, upon recommendation of
the Compensation and Governance Committee (“Committee”) of the Board (comprised
of independent outside directors), has unanimously adopted and recommends for
Share Owner approval, the Kimball International, Inc. 2016 Annual Cash Incentive
Plan (the “Plan”). This Plan is effective for fiscal year 2017 and forward and
replaces, in full, the Amended and Restated 2010 Profit Sharing Bonus Plan.
The profit sharing framework of this Plan has been in place since prior to the
Company becoming publicly traded in 1976. The Plan measures performance at two
levels within the Company: (1) at the consolidated level (“Company”); and (2) at
a business unit level for the performance of designated operations within the
Company (“Business Unit”). All executive officers and other eligible employees
participate at the Company level or a combination of the Company and Business
Unit levels.
Goal. The goal of the Plan is to link an employee’s compensation to the
financial success of the Company. The intent is to encourage participants to
think, act and be rewarded like owners, and to seek out and undertake
initiatives that continuously improve the performance of the Company.
Eligibility. Executive officers and all employees (other than temporary
employees, employees engaged directly in manufacturing or delivery of product,
and employees on a sales incentive plan) are eligible to participate in the Plan
(“Participants”).
Incentive Criteria. The Committee sets the performance measure and performance
targets at the beginning of the fiscal year to incent desired results. The
performance measure can vary from year to year and may be based on any one or
any combination of the following business criteria: (i) operating income; (ii)
earnings per share; (iii) return on capital; (iv) return on assets; (v) economic
profit; (vi) market value per share; (vii) EBITDA; (viii) cash flow; (ix) net
income (before or after taxes); (x) revenues; (xi) cost reduction goals; (xii)
market share; and (xiii) total return to shareholders. The Committee must
approve the performance targets (“Targets”) within the first 25% of the period
of service to which the Targets relate, but not later than 90 days after the
commencement of that period (“Relevant Time Period”). The Committee, within the
Relevant Time Period, may make adjustments for non-operating income and loss and
other performance measure computation elements as it deems appropriate to
provide optimal incentives for eligible employees. If other adjustments are
necessary beyond the Relevant Time Period, the NEOs will not be eligible to
receive any cash incentive resulting from such adjustments.
Cash Incentive Amounts. The Plan establishes potential cash incentive amounts as
a range of percentages of the Participant’s salary, with the cash incentive
percentage increasing with higher levels of performance. The Plan also
establishes different cash incentive percentage ranges across several
Participant categories, setting higher incentive-percentage ranges for
Participants who, by virtue of their responsibilities, are expected to have a
greater effect on the Company’s financial success. Within the Relevant Time
Period, the Committee has the discretion to increase Executive Officer potential
cash incentive payout percentages under the Plan with a payout cap of 100
percent of base salary. The Committee may use this discretion to achieve a
desired mix of short-term cash incentives as a percentage of total target
compensation for a particular Executive Officer. At the highest responsibility
level, Participants may earn cash incentives of up to 100 percent of base
salary. The Plan is designed so that Participants will achieve maximum cash
incentives only if the Company achieves maximum targeted performance levels,
considering various economic indicators and improvement goals as determined by
the Committee. A Participant’s total cash incentive under the Plan may not
exceed $1 million for any fiscal year. Awards under the Plan will be determined
based on actual future performance.
Administration. For a particular fiscal year, the Committee must approve the
Targets, performance measure computation adjustments, and any other conditions
within the Relevant Time Period. At the end of each fiscal year, but before Plan
incentives may be paid, the Committee must certify in writing that Targets and
other conditions have been satisfied. The Committee does not have the discretion
to increase the amount of any cash incentive for the Named Executive Officers.
The Board may amend or terminate the Plan effective for future fiscal years. The
Board will not, however, amend the Plan without Share Owner approval if such
approval is required to comply with Section 162(m) of the Internal Revenue Code
or other applicable law or to comply with applicable stock exchange
requirements.





--------------------------------------------------------------------------------





Cash Incentive Payments. Cash incentives will be paid during the following
fiscal year in two cash installments - 50% in August and 50% in December. If a
Participant’s employment is terminated before a scheduled payment date, the
former employee will not be entitled to receive that cash incentive payment or
any subsequent cash incentive payment, unless the Participant’s termination was
caused by retirement after attaining the country-specific retirement age (62 in
the U.S.), death, or permanent disability, in which case, that Participant (or
estate, in the event of the Participant’s death) will be entitled to receive all
cash incentive payments for the previous fiscal year on the scheduled payment
date(s), and a pro-rata share for the current fiscal year cash incentive if any
which will be paid in full within 2½ months after the end of the Company’s
fiscal year.
Repayment, Forfeiture. After the Committee certifies that Targets and other
conditions have been satisfied as described above, no adjustments will be made
to reflect any subsequent change in accounting, the effect of federal, state or
municipal taxes later assessed or determined, or otherwise. Notwithstanding the
foregoing, the Company reserves the right to, and in appropriate cases, will
seek recovery of all or any portion of cash incentive payments made if (i) the
amount of the cash incentive payment was calculated based upon the achievement
of certain financial results that were subsequently the subject of a restatement
of all or a portion of the Company’s financial statements; (ii) the Participant
engaged in intentional misconduct that caused or partially caused the need for
such a restatement; and (iii) the amount of the cash incentive payment that
would have been awarded to a Participant would have been lower than the amount
actually awarded had the financial results been properly reported. Further, the
Company is not limited in its power to take other actions as it deems necessary
to remedy the misconduct, prevent its recurrence and, if appropriate, based on
all relevant facts and circumstances, punish the wrongdoer in a manner it deems
appropriate.
The foregoing policy may be amended as required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 10D of the Exchange Act (regarding recovering of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder; (ii) similar
rules under the laws of any other governing jurisdiction; and (iii) any policies
adopted by the Company to implement such requirements, all to the extent
determined by the Company in its discretion to be applicable to a Participant.



